Citation Nr: 1426113	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service-connected low back strain prior to March 6, 2014.

2.  Entitlement to a disability rating greater than 20 percent for service-connected low back strain from March 6, 2014.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to February 1989.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In that decision, the RO, in pertinent part, granted service connection for a low back strain, assigning an initial 10 percent disability rating, effective as of October 8, 2008, the date of receipt of the Veteran's claim.  The Veteran expressed disagreement with the initial disability rating and perfected a substantive appeal.

In October 2009, the Veteran testified at a personal hearing over which a hearing officer of the RO presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the hearing officer clarified the issues on appeal and inquired as to the severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the hearing.  The Board, therefore, concludes that the duty under Bryant has been fulfilled.

This matter was previously before the Board in January 2012, January 2013, and October 2013 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

During the pendency of this appeal, by rating action dated in April 2014, the RO determined that the Veteran's low back disability warranted a 20 percent disability rating, effective as of March 6, 2014.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

The Board notes that in the April 2014 rating action, the RO also granted separate service connection for a peripheral nerve disability, claimed as sciatic radiculopathy of the left lower extremity, and assigned an initial 10 percent disability rating effective October 8, 2008.  The Veteran has not expressed disagreement with the initial rating, as such, the issue is not currently before the Board.

The Veteran's claims file has been converted to Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  These records have been fully reviewed by the Board in adjudicating this claim.


FINDINGS OF FACT

1. Prior to March 6, 2014, the Veteran's lumbar spine disability had not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis. 

2. From March 6, 2014, the Veteran's lumbar spine disability has not been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for service-connected low back strain prior to March 6, 2014, have not been met.  38 U.S.C.A. § 1155 , 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a disability rating greater than 20 percent for service-connected 
low back strain from March 6, 2014, have not been met.  38 U.S.C.A. § 1155 , 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in October 2008, January 2009, February 2009, December 2009, February 2012, and October 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection in a December 2008 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the agency of original jurisdiction, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

As indicated above, this matter was most recently remanded in October 2013 in order to obtain outstanding treatment records and afford the Veteran a VA examination so as to assess the severity of his low back disability.  Thereafter, additional treatment records were associated with the claims file,  and the Veteran was afforded a VA examination in March 2014.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

 Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the lumbosacral spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine 
is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right later rotation is zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral disc syndrome is rated either under the General Rating Formula or alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, pursuant to Diagnostic Code 5243, whichever method results in a higher disability rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the preceding 12 months.

A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the preceding 12 months. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.

The maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the preceding 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

A VA examination report dated in November 2008 shows that the Veteran reported frequent and daily aching low paraspinal which was worse with twisting, stooping, bending, and better with wearing a brace, applying heat, and rest.  With increased bending, he would experience left lower extremity sciatica-like discomfort.  He denied lower extremity numbness or weakness.  There was no bowel or bladder dysfunction.  There was no reported fatigue or weakness, but there was reported pain, decreased motion, stiffness, and spasm.  The pain was described as deep, of moderate intensity, lasting hours, one to six days per week.  There were no flare-ups, radiating pain, or intervertebral disc syndrome.  He was able to walk more than a quarter mile but less than one mile.  There were no incapacitating episodes within the preceding 12 months.  

Physical examination of the thoracic sacrospinals revealed right and left spasm and pain with motion, but no atrophy, guarding, tenderness, or weakness.  The muscle spasm was not severe enough to cause an abnormal gait or spinal contour.  Posture, head position, symmetry, and gait were all within normal limits.  There was no gibbus, kyphosis, lumbar lordosis, scoliosis, or reverse lordosis, but there was lumbar flattening.  Detailed motor, muscle, and reflex examinations were all normal.  There was no ankylosis.  Range of motion evaluation revealed flexion of 80 degrees with pain at 60 degrees; 30 degrees extension with pain at 25 degrees; 35 degrees of right and left lateral flexion with pain at 25 degrees; and 25 degrees of right and left lateral rotation with pain at 25 degrees.  There was additional pain after repetitive use, but no additional loss of motion.  X-rays revealed grade I spondylolisthesis.  The diagnosis was low back strain with spondylolisthesis.  The disability was said to have a significant effects on occupational functioning as to  lifting and carrying.  There were mild to moderate effects on his activities of daily living, and severe effects on sports.

During the October 2009 personal hearing, the Veteran reported that he continued to experienced low back pain that was temporarily relieved with the use of a TENS unit.  He described that range of motion would decrease with repetitive motion in activities to include doing laundry and sweeping with a broom.  He added that he would have to lay down when his symptoms required, but that he had not been prescribed bed rest by a physician.  He estimated that he had to lay down because of back symptoms on approximately 20 occasions during the preceding years.

A VA peripheral nerves examination report dated in June 2010 shows that while the VA examiner concluded the reported neuropathy was related to service, the objective findings revealed that motor, sensory, and reflex examinations were normal.

VA outpatient treatment records dated from September 2007 to January 2013 show that the Veteran continued to be treated intermittently for symptoms associated with his low back disability.  The treatment records show that low back pain was controlled with transcutaneous electrical nerve stimulation (TENS) unit use.

A VA examination report dated in March 2014 shows that the Veteran reported ongoing pain in the mid-upper back that would work its way down the low back
and radiate across the side of the abdomen down to the front of his left leg.  He stated the pain would last an hour, and could happen at any time, primarily while walking after a block.  He added that he would use a cane because his leg would give out on him.  He did not participate in exercise or stretching.  He indicated that he would spend his day on a big couch using a heating pad.  He reported that flare-ups would not impact the function of the thoracolumbar spine.  

Physical examination revealed flexion of 45 degrees with pain at 45 degrees; 15 degrees extension with pain at 15 degrees; 25 degrees of right and left lateral flexion with pain at 25 degrees; and 25 degrees of right and left lateral rotation with pain at 25 degrees.  There was no additional limitation in range of motion or functional impairment following repetitive-use testing.  There was no localized tenderness or pain to palpation for joints and/or soft tissue, muscle spasm, or guarding of the thoracolumbar spine.  Detailed motor, muscle, and reflex examinations were all within normal limits, except for mild paresthesias and/or dysesthesias of the left lower extremity for which the Veteran is already separately rated.  There was no ankylosis, radiculopathy, neurological abnormalities, or intervertebral disc syndrome.  The diagnosis was lumbar strain and lumbar grade I spondylolisthesis.  The examiner indicated that the Veteran's low back disability did not impact his ability to work, adding that it would be mere speculation to state if pain, weakness, fatigability, or incoordination could significantly limit the functional ability during a flare-up or when the joint was being used repeatedly over time as he was not in the stated condition at the time of the examination.  The examiner also indicated that the Veteran's disability had undergone no overall change when comparing the findings with the April 2008 lumbar spine examination.

After careful review of the evidence of record, the Board finds no basis for the assignment of an increased disability rating for either period on appeal.  In this regard, incapacitating episodes of disc disease are neither shown, nor have such been alleged at any time.  Thoracolumbar forward flexion has consistently been greater than 30 degrees.  In fact, forward flexion was 80 degrees at on VA examination in November 2008, and 45 degrees in March 2014.  Moreover, there was no additional loss of motion with repetitive use.  The VA examiner was specifically asked to consider whether the Veteran would likely experience additional loss of function during periods of flare-up, and the examiner found that there would not be any such additional loss.

Further considering the relevant rating criteria, muscle spasm and guarding was shown on examination in November 2008, but not in March 2013, and abnormal gait or contour of the thoracolumbar spine was not shown.  The spine is not ankylosed.

The schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1).  The medical evidence of record has not shown evidence of bladder or bowel complaints.  As indicated above, a separate disability rating has been awarded for mild paresthesias and/or dysesthesias of the left lower extremity.  The evidence did not reveal any additional separately ratable neurological symptoms.  As such, there is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

For the above reasons, the disability picture presented does not warrant a rating in excess of 10 percent prior to March 6, 2014, or a rating in excess of the currently assigned 20 percent thereafter under any applicable criteria.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

As noted above, consideration has been given to whether any additional staged ratings would be warranted.  However, there appears to be no identifiable period over the course of this claim that any additional staged rating for the manifestations of the lumbar spine disability is warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the 
claim for a disability rating higher than 10 percent prior to March 6, 2014; and higher than 20 percent thereafter.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's low back strain does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's low back strain is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, during the pendency of this appeal, the Veteran was awarded a separate 10 percent disability rating for associated mild paresthesias and/or dysesthesias of the left lower extremity.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 



ORDER

An initial disability rating greater than 10 percent for service-connected low back strain prior to March 6, 2014, is denied.

A disability rating greater than 20 percent for service-connected low back strain from March 6, 2014, is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


